IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 39979

STATE OF IDAHO,                )                     2013 Unpublished Opinion No. 564
                               )
      Plaintiff-Respondent,    )                     Filed: July 2, 2013
                               )
v.                             )                     Stephen W. Kenyon, Clerk
                               )
EFREN MIRANDA MIRANDA-ALFARO, )                      THIS IS AN UNPUBLISHED
aka EFREN ALFARO MIRANDA, JOSE )                     OPINION AND SHALL NOT
EFREN MIRANDA-ALFARO, EFREN    )                     BE CITED AS AUTHORITY
ALFARO, ERFEN MIRANDA, ERFEN   )
MIRANDA ALFARO,                )
                               )
      Defendant-Appellant.     )
                               )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Thomas J. Ryan, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of five years, for aggravated driving under the
       influence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                          Before LANSING, Judge; GRATTON, Judge;
                                   and MELANSON, Judge

PER CURIAM
       Efren Miranda Miranda-Alfaro, aka Efren Alfaro Miranda, Jose Efren Miranda-Alfaro,
Efren Alfaro, Erfen Miranda, Erfen Miranda-Elfaro, pled guilty to aggravated driving under the
influence. I.C. § 18-8006. In exchange for his guilty plea, the state agreed not to pursue an
allegation that Miranda-Alfaro was a persistent violator. The district court sentenced Miranda-
Alfaro to a unified term of fifteen years, with a minimum period of confinement of five years.
Miranda-Alfaro appeals.

                                              1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Miranda-Alfaro’s judgment of conviction and sentence are affirmed.




                                                   2